DETAILED ACTION
This action is responsive to the communication filed on 09/30/20.
Claims 1-20 is pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 9, 13, 14 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baker et al (US Pub. No. 2018/0232705 herein after “Baker”).


As per claim 1, Baker discloses a method for managing permissions of a plurality of users of a communication session for a system, the method configured for execution on the system comprising: 
analyzing a data structure defining an agenda of an event associated with the communication session (Baker, para[0004,0057-0059,0077] the computer system creates a meeting timeline and partitions the meeting timeline, the meeting management tool may process meeting input data and/or other metrics…); 
determining, based on the data structure defining the agenda, one or more roles for the plurality of users for individual sections of the agenda according to respective users associated with the individual sections or associated with shared content specified in the data structure defining the agenda (Baker, para[0064,0079] receiving, processing, and storing meeting data and using that data to generate appropriate meeting timeline partitions…meeting title, meeting duration, speakers, topics, participants, meeting partition durations, etc. (see FIG. 5A); 
determining one or more permissions for individual users of the plurality of users based on the one or more roles determined for the plurality of users, wherein the one or more permissions define a level of control of a communication session resource for at least one section of the agenda or a level of control of a communication session operation for the at least one section of the agenda (Baker, para[0053,0064] set permissions on the meeting; a meeting participant may have the ability to adjust time allocations for various topics and/or participants along meeting timeline if the meeting participant possesses the proper permissions); and
causing the system to provide the individual users access to the communication session resource according to the level of control of the communication session resource associated with the individual users or provide the individual users control of the communication session operation according to the level of control of the communication session operations associated with the individual users (Baker, para[0045,0053] a user may adjust the meeting timeline according to the permissions that have been granted to the user, user may be able to adjust the media item within the allotted time slot).  

As per claim 5, Baker discloses the method of claim 1, further comprising: analyzing input data, including shared content, an event type, identities of the plurality of users, or an analysis of historical data identifying previous roles of the plurality of users to determine roles for the individual users of the plurality of users; and generating the data structure defining the agenda of the event, wherein the data structure indicates the one or more roles for the individual users and the individual sections of the agenda that are each associated with the one or more roles (Baker, para[0057]).  

As per claim 6, Baker discloses the method of claim 1, further comprising: determining if the plurality of users are associated with a threshold number of past events of an event type; and in response to determining that the plurality of users are associated with a threshold number of past events of the event type, assigning the one or more roles of the event using previous roles of the past events for each of the plurality of users (Baker, para[0057]).  

Allowable Subject Matter
Claims 2, 3, 4, 7, 8, 10, 11, 12, 15, 16, 18, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571)270-7167.  The examiner can normally be reached on Monday to Friday, 10:00 am - 6:00pm EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATISHA D COX/Primary Examiner, Art Unit 2448